Rost, J.,

delivered the opinion of the court.
The defendants, sued as maker and endorser of a promissory note, for the price of a slave sold by order of the Court of Probates, as part of a succession to pay the debts thereof, pleaded that the slave was addicted to running away, in the lifetime and to the knowledge of the deceased, and that this circumstance was not made known at the time of the sale. There was a verdict and judgment against them, and they appealed.
The sale made by the executor, in conformity with the adjudication, stipulates expressly that he does not warrant *371against any of the vices, maladies and defects, prescribed by law. It is admitted that the slave was sold to pay the debts of the succession; and the fact that the deceased had knowledge of his redhibitory vices, cannot, if it was proved, affect the validity of the sale made by his executor after his death, without warranty. The judgment of the district court, and the verdict upon which it was given, were well founded in law, and the judge did not err in neglecting the testimony offered.
It is, therefore, ordered, adjudged and decreed, that (he judgment of the Parish Court be affirmed, with costs.